Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 8/26/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-16 is/are cancelled;
Claim(s) 17-30 is/are new;
Claim(s) 17-30 is/are presently pending.
The amendment(s) to the specification is sufficient to overcome the specification objection(s) from the previous office action.

Response to Arguments
There were no remarks regarding the prior art of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf. Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to 

Authorization for this examiner’s amendment was given in an interview with Mohamed Basiony on 9/9/2021.

The application has been amended as follows: 

Claims 17-29 (Canceled).
Claim 30 (Currently Amended) A process, comprising two phases of operation: 
a phase one which is a blood irradiation session wherein, a catheter assembly comprising an inner dialysis catheter body, two end openings at its distal end, two extension tubes with luer connectors at its proximal end, an ultraviolet radiation source, and a differential coil sensor at the distal end is inserted in a vein;
wherein the differential coil sensor comprises one transmitter coil arranged between two receiver coils;
wherein the catheter assembly is connected to a device that powers, controls, and monitors the ultraviolet source and differential coil sensor with a cable;
irradiating blood with ultraviolet radiation via said ultraviolet radiation source to destroy microbes until normal bodily functions are observed while measuring blood conductivity with the differential coil sensor to measure acidic waste created by destroyed microbes using the device; 
the catheter assembly is disconnected from the device and is connected to a hemofiltration machine to infuse medication/s and to remove circulating endotoxins from the blood by filtration.
Claim 31 (New) The process of claim 30, wherein irradiating the blood with ultraviolet radiation directly destroys the microbes.
Claim 32 (New) The process of claim 31, wherein irradiating the blood with ultraviolet radiation induces hemoglobin to continuously vibrate and emit secondary ultraviolet radiations that destroy microbes.

Reasons for Allowance
Claims 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 30 when taken as a whole, comprising, in addition to the other recited claim elements, a catheter assembly comprising an inner dialysis catheter body, two end openings at its distal end, two extension tubes with luer connectors at its proximal end, an ultraviolet radiation source, and a differential coil sensor at the distal end is inserted in a vein;
wherein the differential coil sensor comprises one transmitter coil arranged between two receiver coils;
wherein the catheter assembly is connected to a device that powers, controls, and monitors the ultraviolet source and differential coil sensor with a cable;
irradiating blood with ultraviolet radiation via said ultraviolet radiation source to destroy microbes until normal bodily functions are observed while measuring blood conductivity with the differential coil sensor to measure acidic waste created by destroyed microbes using the device.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN T KUO/           Primary Examiner, Art Unit 3792